DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Kuranaga (US 20110260180), further in view of Fujimori (US 20080107372) and further in view of Aoki (US 20160132159).

	With regard to claim 1, Kuranaga teaches an electro-optical device, in at least figure 12, comprising: a flexible first substrate (Sub1) and a flexible second substrate (Sub 2) which include an electro-optical area (TFT, ORI and LC); a drive area in the first substrate (Sub 1) with terminals formed in the drive area (FLM 1 and FLM 2);  conductive lines (TFT) extending from the terminals to the electro-optical area side (ORI and LC); and a first resin film (FLM 1) overlapping the conductive lines (TFT), wherein a 
However Kuranaga fails to expressly disclose an external drive circuit connected to the terminals, and the second substrate overlaps the first substrate, the first substrate is larger than the second substrate and includes the drive area exposed from the second substrate, the first resin film is disposed on the drive area
In a related endeavor, Fujimori teaches an electro-optical device, in at least [0010], including an external drive circuit connected to the terminals.
Kuranaga in view of Fujimori fail to expressly disclose and the second substrate overlaps the first substrate, the first substrate is larger than the second substrate and includes the drive area exposed from the second substrate, the first resin film is disposed on the drive area
In a related endeavor, Aoki teaches, in at least figure 1, the second substrate (optical substrate) overlaps the first substrate (array substrate), the first substrate is larger (array substrate is larger than optical) than the second substrate and includes the drive area (area near FPC) exposed from the second substrate, the first resin film ([0032]) is disposed on the drive area.
However Kuranaga in view of Fujimori and further inview of Aoki fail to expressly disclose conductive lines in the drive area; the first resin film is disposed on the drive area and does not overlap the electro-optical area; and the first resin film does not contact the second substrate.

With regard to claims 2-20, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872